 In the Matter of CENTRAL FIBRE PRODUCTS COMPANY, INC.andDISTRICT 50, UNITED MINE WORKERS OF AMERICACase No. 17-R-980.-DecidedNovember27,1944M(r. Charles E. Carey,of Hutchinson, Kans., for the Company.Mr. John L. Mayo,of Hutchinson, Kans., for the U. M. W.Mr. Walter F. Jones,of Hutchinson, Kans., for the A. F. of L.Mr. Sidney Grossman,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by District 50, UnitedMineWorkersof America, herein called the U. M. W., alleging that a questionaffecting commerce had arisen concerning the representation of em-ployees of Central Fibre Products Company, Inc., herein called theCompany, the National LaborRelationsBoard provided for anappropriate hearing upon due notice before Elmer L. Hunt, TrialExaminer.Said hearing was held at Hutchinson,Kansas,on October24, 1944.The Company, the U. M. W., and the Strawboard WorkersLocal Union No. 350, International Brotherhood of Paper Makers,affiliatedwith the American Federation of Labor, herein called theA. F. of L., appeared, participated, and were afforded full oppor-tunity to be heard, to examine and cross-examine witnesses, and tointroduce evidence bearing on the issues.The Trial Examiner'srulings made at the hearing are free from prejudicial error and arehereby affirmed.All parties were afforded an opportunity to filebriefs with the Board.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYThe Central Fibre Products Company, Inc., a Delaware corporation,with its principal place of business at 111 West Washington Street,59 N. L. R. B., No. 112.577 578DECISIONS OF NATIONAL LABOR RELATIONS BOARDChicago, Illinois, is engaged in the manufacture of paper board, eggcase fillers, and wall board, at its Hutchinson, Kansas, plant, withwhich this proceeding is concerned.During the fiscal year 1943, theCompany purchased raw materials of a value in excess of $250,000, ofwhich 80 percent was received from ' sources outside the State ofKansas.During the same period, the Company's sales aggregatedin excess of $250,000, of which 90 percent was shipped to points out-side the State of Kansas.The Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act.II.THE ORGANIZATIONS INVOLVEDDistrict 50, United Mine Workers of America, is a labor organiza-tion admitting to membership employees of the Company.Strawboard Workers Local Union No. 350, International Brother-hood of Paper Makers, affiliated with the American Federation ofLabor, is a labor organization admitting to membership employeesof the Company.III.THE QUESTION CONCERNING REPRESENTATIONOn December 1, 1943, the Company and the A. F. of L. entered into,a collective bargaining agreement which by its terms was automati-cally renewable on October 19, 1944, for 1 year, unless notice of desiredchanges in the contract be given 30 days prior to the expiration thereof_An amendment thereto was executed on April 4, 1944, which was maderetroactively effective as of March 27, 1944, and contained provisionsfor a maintenance-of-membership clause and a modification of theCompany's vacation policy.On April 6 and June 30, 1944, respec-tively, the U. M. W. addressed letters to the Company in which itstated that it represented a substantial number of the Company's em-ployees and requested recognition as their bargaining agent. In re-sponse to the first letter, the Company refused to extend such recogni-tion because of the existing agreement between it and the A. F. of L.On August 28, 1944, the Company and the A. F. of L. executed a newagreement, which both the Company and the A. F. of L. admit, and'_we find, superseded the agreement of December 1943. Since it wasentered into' after the Company had been apprised of the U. M. W.'sclaim to representation, we find, contrary to the contention of theCompany and the A. F. of L., that the agreement of August 1944 doesnot operate as a bar to this proceeding.A statement of a Board agent, introduced into evidence at the hear-ing, indicates'that the U. M. W. and the A. F. of L. each represents CENTRAL FIBRE PRODUCTS COMPANY, INC.579t substantial number of employees in the unit hereinafter foundappropriate."We find that a question affecting commerce has arisen concerningthe representation 'of employees of the Company, within themeaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITWe find in substantial accordance with an agreement of the partiesthat all production and maintenance workers employed by the Com-pany, at its Hutchinson, Kansas, plant, including watchmen, but ex-cluding clerical employees and all supervisory employees with author-ity to hire,,promote, discharge, discipline, or otherwise effect changesin the status of employees or effectively recommend such action, con-stitute a unit appropriate for the purposes of collective bargaining,within the meaning of Section 9 (b) of the Act.V.THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-rollperiod\immediately preceding the date of the Direction of Electionherein, subject to the limitations and additions set forth in the Direc-tion.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct, and pursuant to Article III, Section 9, of National Labor Rela-tions Board Rules and Regulations-Series 3, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Central FibreProducts Company, Inc., Hutchinson, Kansas, an election by secretballot shall be conducted as early as possible, but not later than thirty(30) days from the date of this Direction, under the direction andsupervision of the Regional Director for the Seventeenth Region,acting in this matter as agent for the National Labor Relations Board,and subject to Article III, Sections 10 and 11, of said Rules and Regu-lations, among the employees in the unit found appropriate in Section1The Field Examiner reported that the U. M. W. submitted 85 authorization cards, ofwhich the names of 60 employees appeared upon the Company's pay roll of August 26,1944,in an alleged appropriate unit of 169 employees;ancL that 60 cards were dated be-tween March 1944 and August 1944,13 cards were undated, and 12 cards bore incompletedates.He also reported that the A. F. of L. submitted a certified list of 147 membersof which the names of 135 appeared on the pay roll above referred to. 580DECISIONS OF NATIONAL LABOR RELATIONS BOARDIV, above, who were employed during the pay-roll period immedi-ately preceding the date of this Direction, including employees whodid not work during the said pay-roll period because they were ill oron vacation or temporarily laid off, and including employees in thearmed forces of the United States who present themselves in personat the polls, but excluding those employees who have since quit or beendischarged for cause and have not been rehired or reinstated priorto the date of the election, to determine whether they desire to be repre-sented by District 50, United Mine Workers of America, or by Straw-boardWorkers Local Union No. 350, International Brotherhood ofPaper Makers, affiliated with the American Federation of Labor, forthe purposes of collective bargaining, or by neither.